COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


SEARS ROEBUCK AND COMPANY AND
 INDEMNITY INSURANCE COMPANY
 OF NORTH AMERICA/ESIS, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 1744-10-2                                         PER CURIAM
                                                                  FEBRUARY 15, 2011
JOEY WAYNE BROOKS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kevin W. Cloe; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C., on
                 brief), for appellants.

                 (Joey W. Brooks, pro se, on brief).


       Sears Roebuck and Company, and its insurer Indemnity Insurance Company of North

America/ESIS, Inc. (collectively “employer”) appeal a decision of the Workers’ Compensation

Commission finding Joey Wayne Brooks’ injury arose out of his employment. It contends the

commission erred in concluding (1) Brooks’ injury arose out of a risk peculiar to his

employment; (2) Brooks sustained a compensable injury by accident because no evidence

showed he was in an awkward position when he was injured or that any allegedly awkward

position contributed to the work injury; (3) Brooks was engaged in work-related activities such

as carrying a tire, bending, kneeling, or squatting immediately before the injury because the

evidence established only that the injury was sustained “merely from the act of standing”;

(4) there was evidence Brooks’ work placed him in an awkward position; and (5) there was a

causal connection or inextricable link between the injury and the conditions under which


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
employer required work to be performed. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Brooks v. Sears, Roebuck and Co., VWC File No.

VA000-0011-1954 (July 20, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-